Exhibit 10.1

 

EMPLOYEE LEASING AND OVERHEAD ALLOCATION AGREEMENT

 

This EMPLOYEE LEASING AND OVERHEAD ALLOCATION AGREEMENT (the “Agreement”), dated
July 1, 2016, is made and entered into by and between Napo
Pharmaceuticals, Inc., a Delaware corporation (“Napo”), and Jaguar Animal
Health, Inc., a Delaware corporation (“JAGX”), with reference to the following
facts:

 

1.                                      Napo has Licensed (the “License”) to
JAGX certain intellectual property and other rights of Napo related to the
development and commercialization of crofelemer for animals (the “JAG Business”)
in exchange certain other consideration as detailed in the License.

 

2.                                      JAGX currently employs those individuals
identified on Exhibit A, each of whom has been providing services in connection
with the Napo Business (the “Leased Employees”).  Napo desires to receive the
benefit of the Leased Employees’ services pursuant to the terms and conditions
of this Agreement.

 

3.                                      Napo and JAG desire to enter into this
Agreement in order to set forth the terms under which JAGX will lease the
Employees to Napo and be reimbursed for certain overhead costs identified on
Exhibit A.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.                                      Term.  The assistance period
(“Assistance Period”) shall commence on the date hereof and shall terminate on
December 31, 2016, unless renewed by the mutual agreement of Napo and JAGX.  The
term (“Term”) of this Agreement shall be for the Assistance Period unless it is
extended by mutual written agreement of the parties or earlier terminated
pursuant to Paragraph 5 hereof.

 

2.                                      Description of Services.  During the
Term:

 

(a)                                 JAGX shall provide Napo with the Leased
Employees to perform the same or substantially similar work for Napo with
respect to the Napo Business as the Leased Employees are performing for JAGX
with respect to the JAGX Business.;

 

(b)                                 Napo shall have the sole right to control
and direct the Leased Employees as to the performance of their duties and the
means by which such duties are performed; and

 

(c)                                  Other than to lease the Leased Employees to
JAGX, JAGX shall not make any material changes in the terms and conditions of
employment of the Leased Employees, including without limitation, in their
salaries, wages, bonuses or employee benefits, except (i) in the ordinary course
of business or (ii) as required by law or regulation.

 

3.                                      Fees and Expenses.  JAGX is providing
Leased Employees (EXHIBIT A) to Napo at the rate of the dollar value of each of
the following items: (i) such Leased Employee’s gross wages and/or salary owed
by JAGX during each calendar month during the Term (before

 

--------------------------------------------------------------------------------


 

any tax withholdings or other deductions); Federal and State taxes paid on
behalf of such Leased Employee by JAGX during each calendar month during the
Term; and health benefits paid on behalf of such Leased Employee by JAGX during
each calendar month during the Term; multiplied by the percentage of such Leased
Employee’s total hours worked during such calendar month that consisted of
services performed for or on behalf of Napo which the parties agree shall be the
“approximate percentage of time to be spent rendering services to or for the
benefit of Napo” as will be submitted on a monthly time sheet by such each
individual Leased Employee by JAGX to JAGX Payroll Department at the end of each
calendar month during the Term, and (ii) $100 per month per employee working for
the benefit of Napo for overhead and office expenses, and (iii) allocation of
monthly rent expense based on FTE allocation for services performed between JAGX
and Napo.  The Fees and Expenses will no longer be valid if the two companies
merge during this agreement.  Napo’s fee and expense total payment to JAGX will
be due and payable at the earlier of the end of the contract term, or before a
Jaguar and Napo merger agreement is executed.

 

4.                                      Status of Employees and Responsibility
for Taxes.  JAGX is the employer of the Leased Employees and will be responsible
for payment of federal, state, and local income, social security, unemployment,
and other payroll taxes, employment taxes and other taxes for which JAGX is
responsible with respect to the Leased Employees, and shall withhold, file, and
pay such taxes for each Leased Employee’s wages and other taxable compensation
to the extent required by law.  JAGX shall indemnify and hold Napo harmless for
any and all tax liabilities that Napo may incur arising out of, relating to, or
resulting from this Agreement.

 

5.                                      Termination.  Notwithstanding any
provision herein to the contrary, this Agreement may be terminated: (a) by
either party upon not less than thirty (30) days’ prior written notice to the
other; or (b) by mutual agreement of JAGX and Napo.  Expiration or termination
of this Agreement shall not relieve the parties of any obligation accruing prior
to such expiration or termination.

 

6.                                      No Agent Authority.  Nothing in this
Agreement shall be construed to treat either party as the other party’s partner,
co-employer, joint employer, employee or agent, or to give either party the
actual or apparent authority to bind the other party in any respect.

 

7.                                      Duties of Napo.  With respect to the
Leased Employees, during the Term Napo shall:

 

(a)                                 maintain personnel policies and practices
that ensure Napo’s compliance with all applicable federal, state, and local
employment laws, including but not limited to Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the Family and Medical Leave Act, the Fair Labor Standards Act,
the Occupational Safety and Health Act, the California Labor Code, and
California Government Code Section 12940 et seq. (collectively, the “Employment
Laws”);

 

(b)                                 direct the work of the Leased Employees in
accordance with the terms and conditions of this Agreement, the personnel
policies and procedures of JAGX (including, but not limited to, its policies
against discrimination and harassment), and in compliance with all of the
Employment Laws;

 

2

--------------------------------------------------------------------------------


 

(c)                                  provide the Leased Employees with any
protective or safety equipment, as required to perform work by federal, state or
local law, rule, regulation, ordinance, directive, or order;

 

(d)                                 verify and report to JAGX in an accurate and
timely manner the actual monthly hours that each Leased Employee worked or was
absent for any reason during the Term, for the purpose of permitting JAGX to pay
each of the Leased Employees his or her earned wages, which JAGX shall use to
generate payroll for each Leased Employee and make appropriate deductions and
withholdings from his or her pay;

 

(e)                                  maintain adequate personnel records and
related employment documentation, including but not limited to records regarding
all documents relating to any accident, injury, or illness that is, is claimed
to be, or may be attributable to any Leased Employee’s work, and make all such
records and documentation available to JAGX upon request;

 

(f)                                   obtain and maintain in full force any
insurance, other than workers’ compensation insurance or any insurance with
respect to which premiums are included in the Employment Costs, that may be
necessary in light of work assigned to or performed by the Leased Employees,
including but not limited to any such insurance covering Leased Employees in the
event of injury or illness incurred or suffered by any of them in the course of
performing their duties as assigned by the Buyer and, upon request by JAGX,
furnish JAGX with a certificate of insurance verifying such coverage;

 

(g)                                 execute and complete any and all documents
required to perform its obligations under this Agreement within a reasonable
time; and

 

(h)                                 cooperate with JAGX on employment matters
related to the Leased Employees.

 

8.                                      Indemnification.

 

(a)                                 Napo agrees to indemnify and hold harmless
JAGX, each of JAGX’s officers, directors, employees, and agents (collectively,
the “JAGX Indemnified Parties”) from and against, and pay and reimburse the JAGX
Indemnified Parties for any and all claims, demands, losses, costs, expenses,
taxes and/or liabilities, including, without limitation, reasonable attorneys’
fees and expenses incident to any suit, proceeding or investigation or any claim
(collectively, the “Losses”) arising out of this Agreement or relating to JAGX’s
employment of the Leased Employees during the Term, other than any Losses that
are due to the gross negligence or willful misconduct of any of the JAGX
Indemnified Parties arising in connection with this Agreement; provided,
however, that to the extent a Leased Employee renders services to both Napo and
JAGX, the indemnification set forth in this paragraph with respect to Losses
relating to JAGX’s employment of the Leased Employees during the Term shall only
apply to Losses relating to services rendered by such Leased Employee to or for
the benefit of Napo pursuant to this Agreement.

 

(b)                                 JAGX shall indemnify and hold harmless Napo
and each of its officers, directors, employees, and agents (collectively, the
“Napo Indemnified Parties”) from and

 

3

--------------------------------------------------------------------------------


 

against, and pay and reimburse the Napo Indemnified Parties for, any losses that
are due to the gross negligence or willful misconduct of any of the JAGX
Indemnified Parties arising in connection with this Agreement.

 

9.                                      General Provisions.

 

(a)                                 Entire Agreement.  This Agreement represents
the entire agreement between the parties with respect to the matters covered by
this document, and supersedes all prior agreements, whether written or oral. 
This Agreement may be amended only in writing, executed by all parties hereto.

 

(b)                                 No Waiver.  The failure of any party to
insist upon strict adherence to any terms of this Agreement on any occasion
shall not be considered a waiver or deprive that party of the right to insist
later on strict adherence thereto, or thereafter to insist upon strict adherence
to that term or any other term of this Agreement.  Any waiver must be in writing
and signed by an authorized representative of the relevant party in order to be
effective.

 

(c)                                  Notices.  All notices, requests, demands,
claims and other communications hereunder (“Notices”) shall be in writing.  Any
Notice hereunder shall be deemed duly given (i) upon receipt if delivered in
person; (ii) on the date delivered by Federal Express, UPS, DHL or similar
international courier service as established by the sender by evidence obtained
from the courier; (iii) upon transmission by facsimile, provided an electronic
acknowledgement of receipt is generated; or (iv) on the fifth day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid; in each case addressed to the intended recipient as set forth below (or
to such other address or facsimile number as the intended recipient may request
by way of an appropriate Notice given in accordance with this Section):

 

If to JAGX:

If to Napo:

Karen Wright, CFO

Charles Thompson, CFO

Jaguar Animal Health, Inc.

Napo Pharmaceuticals, Inc.

 

 

with a copy to:

with a copy to:

 

 

Donald C. Reinke, Esq.

Donald C. Reinke, Esq.

Reed Smith LLP

Reed Smith LLP

 

(d)                                 No Assignment.  Neither party shall assign
this Agreement or any right, interest or benefit under this Agreement, nor
delegate any of its duties or obligations hereunder, without the prior written
consent of the other party.  Except as permitted by the foregoing, any attempted
assignment or delegation shall be null, void, and of no effect.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of each of the parties.

 

(e)                                  Counterparts.  This Agreement may be
executed in any number of counterparts which together shall constitute one and
the same instrument.  Delivery of an

 

4

--------------------------------------------------------------------------------


 

executed counterpart of a signature page by facsimile shall be effective as
delivery of a manually executed counterpart.

 

(f)                                   Governing Law.  This Agreement shall be
governed by and construed under the internal laws of the State of California as
applied to agreements among California residents entered into and to be
performed entirely within California, without reference to principles of
conflict of laws or choice of laws.

 

(g)                                 Amendments.  Neither this Agreement nor any
of the terms or conditions hereof may be waived, amended or modified except by
means of a written instrument duly executed by both parties.

 

(h)                                 Arbitration.  The Parties agree that any and
all disputes arising out of the terms of this Agreement, their interpretation,
and any of the matters herein released, shall be subject to binding arbitration
in Los Angeles County before the Judicial Arbitration and Mediation Service
(“JAMS”).  The Parties agree that the prevailing party in any arbitration shall
be entitled to relief in any court of competent jurisdiction to enforce the
arbitration award.  The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs.  The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury.

 

(i)                                    Further Assurances.  The parties, without
further consideration of any kind, shall each execute and deliver, or cause to
be executed and delivered, such other instruments, and take, or cause to be
taken, such other action, as shall reasonably be requested by the other party
hereto to more effectively carry out the terms and provisions of this Agreement.

 

(j)                                    Severability.  Any term or provision of
this Agreement that is invalid or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms and provisions hereof or the validity or enforceability of the offending
term or provision in any other situation or in any other jurisdiction.

 

10.                               Ownership of New Technology.

 

(a)                                 New Technology.  Any and all (i) inventions
(whether or not reduced to practice and whether or not patentable), (ii) works
of authorship, (iii) trade secrets, know-how, confidential information
(including but not limited to confidential ideas, research and development,
technology, discoveries, methods, formulas, compositions, manufacturing
processes, designs, specifications, clinical trial protocols, statistical
analyses and other regulatory information, customer and supplier lists, pricing
and cost information, and business and marketing plans and proposals) and all
other proprietary information and data (including but not limited to technical
and safety, efficacy and other clinical data) conceived, developed or reduced to
practice by JAGX or Napo, either jointly or individually, in whole or in part,
after the date hereof and during the Term (collectively, “New Technology”) shall
be owned by (i) JAGX to the extent such New Technology is within the JAGX Field
of Use defined as Animal Health Care Drug Research, Development and
Commercialization and (ii) Napo to the extent such New Technology is outside the
JAGX Field of Use.  Each party shall disclose to the other party any New
Technology promptly after it has been conceived, developed or reduced to
practice.  For the

 

5

--------------------------------------------------------------------------------


 

purposes of this Section 10, all determinations of inventorship shall be made in
accordance with United States patent law.  For no additional consideration, each
party (the “Assignor”) hereby assigns to the other party (the “Assignee”) all of
the Assignor’s right, title and interest, worldwide, in and to any New
Technology (including without limitation all intellectual property rights
associated therewith and all copies and tangible embodiments thereof, in
whatever form or medium) consistent with the ownership allocation described
above so that sole and exclusive ownership therein resides in JAGX to the extent
such New Technology is within the JAGX Field of Use and in Napo to the extent
such New Technology is outside the JAGX Field of Use.  Assignor shall, at
Assignee’s request and expense, execute documents and perform such acts as
Assignee may deem necessary, to confirm in Assignee, all right, title and
interest throughout the world, in and to any New Technology consistent with the
ownership allocation set forth herein, and all patents, trademarks, copyrights
and other applicable statutory protections thereon, and to enable and assist
Assignee in procuring, maintaining, enforcing and defending patents, trademarks,
copyrights and other statutory protections throughout the world in and to any
such New Technology.  Each party shall cause each of its employees, contractors
and consultants to execute and deliver an agreement assigning all of their
respective right, title and interest in and to any New Technology consistent
with the above ownership allocation so that sole and exclusive ownership therein
resides in JAGX to the extent such New Technology is within the JAGX Field of
Use and in Napo to the extent such New Technology is outside the JAGX Field of
Use.

 

11.                               Confidentiality.

 

(a)                                 Use of Confidential Information.  From time
to time prior to the commencement of and during the Term, each party hereto has
disclosed or may disclose its confidential information (e.g., information
regarding a disclosing party’s business and operations, research and development
activities, pre-clinical and clinical data, regulatory strategies and
submissions, products, customers, employees, financial results, contractual
relationships, etc.) to the other party.  In addition, each party may, from time
to time during the Term, obtain or have access to the other party’s confidential
information.  As used herein, the term “confidential information” does not
include information that (i) is in or comes into the public domain through no
fault of the receiving party or any of its affiliates or their representatives,
or (ii) is lawfully acquired without confidentiality obligations to the
disclosing party from sources having the right to make such disclosure or
(iii) was developed independently by the receiving party without use of any
confidential information of the disclosing party.  Each party shall maintain
(and cause its affiliates and subcontractors to maintain) the confidentiality of
the other party’s confidential information and not to use or disclose such
confidential information except as required to perform its obligations in
accordance with this Agreement or as permitted hereby or by the disclosing party
in writing.  If compelled to disclose any confidential information by judicial
or administrative process or by requirement of law, the receiving party shall
promptly notify the disclosing party in writing and, if legal protection is not
obtained, may disclose only that portion of such information that is legally
required to be disclosed as advised by counsel; provided that the receiving
party shall exercise commercially reasonable efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information.  Because of the unique nature of the confidential
information, the parties understand and agree that the disclosing party will
suffer irreparable harm in the event that a party which receives such disclosing
party’s confidential information fails to comply with any of its obligations
hereunder and that monetary damages will be inadequate to compensate

 

6

--------------------------------------------------------------------------------


 

disclosing party for such breach.  Accordingly, each party agrees that the
disclosing party shall, in addition to any other remedies available to it at law
or in equity, be entitled to seek injunctive relief to enforce the terms hereof.

 

(b)                                 Return of Confidential
Information.                                    Upon termination of this
Agreement, unless a party has a continuing right to use such confidential
information pursuant to a license granted hereunder, upon request of the other
party, each of the parties hereto agrees to return to the other all such
confidential information of the other, or, at its option destroy such
confidential information and, thereafter, certify immediately to the disclosing
party that all such confidential information has been returned or destroyed.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their authorized representatives as of the day and year first above written.

 

 

Jaguar Animal Health, Inc.

 

 

 

By:

/s/ Karen Wright

 

Its:

CFO

 

 

 

 

 

Napo Pharmaceuticals, Inc.

 

 

 

By:

/s/ Charles Thompson

 

Its:

CFO

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEASED EMPLOYEES

 

Employee Name

 

Position

 

Approximate percentage of
monthly time to be spent
rendering services to or for
the benefit of Napo

 

 

 

 

 

Steven King

 

EVP Sustainable Supply, IP

 

TBD*

David Sesin

 

Chief Manufacturing Officer

 

TBD*

Niki Waldron

 

Sr. Formulation Scientist

 

TBD*

Bobba Venkatadri

 

CMC/Manufacturing

 

TBD*

Kevin Bohnert

 

Sr. Manager, Global Supply Mgmt

 

TBD*

Joelle Margolin

 

Human Resource/Legal

 

TBD*

Rocky Ordonez

 

Analyst/Exec Admin

 

TBD*

Roger Waltzman

 

Chief Scientific Officer

 

TBD*

Rustom Masalawa

 

SVP, Intl Markets

 

TBD*

Guy Mazula

 

Controller

 

TBD*

David Upchurch

 

VP Global Supply Chain

 

TBD*

Nancy McCabe

 

Head of Quality

 

TBD*

 

--------------------------------------------------------------------------------

*To be calculated and submitted monthly by all JAGX leased employees to JAGX’s
Payroll Department who will invoice NAPO for the monthly JAGX Leased Employees

 

9

--------------------------------------------------------------------------------